          Case 1:18-cv-00542-DCN Document 6 Filed 01/22/19 Page 1 of 2
                    Case MDL No. 2859 Document 98 Filed 01/18/19 Page 1 of 2




                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                      MULTIDISTRICT LITIGATION



IN RE: ZIMMER MIL TAPER HIP PROSTHESIS
OR MIL TAPER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                              MDLNo.2859



                                       (SEE ATTACHED SCHEDULE)



                                 CONDITIONAL TRANSFER ORDER (CTO -10)


On October 3, 2018, the Panel transferred 19 civil action(s) to the United States District Court for
the Southern District of New York for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2018). Since that time, 24 additional action(s) have
been transferred to the Southern District of New York. With the consent of that court, all such
actions have been assigned to the Honorable Paul A. Crotty.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of New York and assigned to
Judge Crotty.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Lithrntion, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of New York for the reasons stated in the order of October 3, 2018, and, with the
consent of that court, assigned to the Honorable Paul A. Crotty.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of New York. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.



  Inasmuch as no objection is
  pending at this time, the
                                                       FOR THE PANEL:


                                                       ~
  stay is lifted.


  I Jan 18, 2019 j
       CLERK'S OFFICE
          UNITED STATES
        JUDICIAL PANEL ON
     MUL TIDISTRICT LITIGATION
                                                       Jeffery N. Lilthi
                                                       Clerk of the Panel
    Case 1:18-cv-00542-DCN Document 6 Filed 01/22/19 Page 2 of 2
        Case MDL No. 2859 Document 98 Filed 01/18/19 Page 2 of 2




IN RE: ZIMMER M/L TAPER HIP PROSTHESIS
OR M/L TAPER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                         MDL No. 2859



                  SCHEDULE CT0-10 -TAG-ALONG ACTIONS



                     C.A.NO.      CASE CAPTION


IDAHO

  ID         1       18-00542     Nutting v. Zimmer, Inc. et al

PENNSYLVANIA EASTERN

  PAE        2       19-00021     DURST v. ZIMMER BIOMET HOLDINGS, INC. et al
